      Case 4:18-cv-03368 Document 36 Filed on 04/10/19 in TXSD Page 1 of 6
 


                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                         Plaintiff,               )
                                                  )
STATE OF TEXAS,                                   )
                                                  )
                         Plaintiff,               )
and                                               )
                                                  )
BAYOU CITY WATERKEEPER,                           )
                                                  )
                Plaintiff-Intervenor,             )
                                                  )
                v.                                )       Civil Action No. 4:18-cv-03368
                                                  )       Judge EWING WERLEIN, JR.
CITY OF HOUSTON, TEXAS,                           )
                                                  )
                         Defendant.               )
                                                  )

                         FIFTH JOINT REPORT ON THE PROGRESS
                             OF SETTLEMENT NEGOTIATIONS

        On March 11, 2019, Plaintiffs United States and the State of Texas (“State”) and

Defendant City of Houston filed their Fourth Joint Report on the Progress of Settlement

Negotiations. (ECF No. 35). The Fourth Joint Report advised the Court that the negotiating

teams, representing the United States, the State and the City, had reached a proposed settlement

of the claims alleged in the Plaintiffs’ Complaint (ECF No. 1), and that each negotiating team

had committed to recommend the proposed settlement to its Party-Principals.1 The Fourth Joint

                                                            
1
   Counsel for the United States, the State, and the City wish to emphasize to the Court that they and others
working with them are serving as negotiators for the respective Parties. Any references in this Fifth Joint
Report to the Parties reaching a proposed settlement mean that the negotiating teams have agreed on
positions they intend to recommend to the respective Party-Principals. The final written agreement will
be subject to the review and approval of the Mayor of Houston and the City’s governing body and
appropriate officials of the United States and the State authorized to approve final settlements.


 
      Case 4:18-cv-03368 Document 36 Filed on 04/10/19 in TXSD Page 2 of 6
 


Report also advised the Court that, within the next 30 days, the negotiating teams needed to

finalize the settlement document and a number of appendices, would discuss their respective

approval processes, and that each team would initiate its approval process. The negotiating

teams now file this Fifth Joint Report to inform the Court of the status of the settlement process.

       Since filing the last Joint Report, the negotiating teams have substantially finalized the

settlement document and the appendices thereto. Each negotiating team has briefed its Party-

Principal(s) and other appropriate persons on the terms of the proposed settlement. With respect

to the United States Department of Justice (DOJ), the proposed settlement is subject to review

and approval by the Assistant Attorney General for the Environment and Natural Resources

Division and by the DOJ Principal Deputy Associate Attorney General. DOJ counsel has

initiated the formal review and approval process. The proposed settlement must also be

approved by the U.S. Environmental Protection Agency (EPA) Assistant Administrator of the

Office of Enforcement and Compliance Assurance and by the EPA Region 6 Director of the

Compliance Assurance and Enforcement Division. Counsel for the two EPA offices are also

initiating their respective review and approval processes. With respect to the State of Texas, the

proposed settlement must be approved by the Environmental Protection Division Chief, as well

as members of the executive administration for the Office of the Attorney General of Texas,

including the Deputy Attorney General for Civil Litigation and the First Assistant Attorney

General.

       Counsel for the United States and the State at this time are unable to provide the Court a

precise date when each referenced review and approval process will be completed. However,



                                                            
Accordingly, “negotiating teams” is used when reference is made to any party’s proposed settlement
position.

                                                   2 
 
        Case 4:18-cv-03368 Document 36 Filed on 04/10/19 in TXSD Page 3 of 6
 


Counsel for the United States and the State wish to emphasize for the Court that each has

requested that each review and approval process be completed as expeditiously as possible.

          Provided that the appropriate Federal and State Party-Principals approve the proposed

settlement, counsel for the United States and the State will promptly notify counsel for the City,

so that the City can conduct its approval process. The City’s approval process involves

presentation of the Consent Decree to the City Council in a public forum, followed by a vote at a

City Council Agenda meeting. The United States and the State must obtain final approval of the

settlement upon the City Council voting to approve the settlement.

          Provided that the proposed settlement is approved by the United States, the State and the

City, the United States will promptly publish notice of the proposed settlement in the Federal

Register for a thirty-day public comment period. In addition, counsel for the State will promptly

have notice of the proposed settlement published in the Texas Register for a thirty-day comment

period.

                                          CONCLUSION

          The United States, the State and the City are all committed to complete the settlement

process as promptly as possible. The parties will submit another Joint Report to the Court within

30 days, or sooner if the above-referenced approval processes are completed before the end of 30

days.

                                               Respectfully submitted,

                                               FOR THE UNITED STATES

                                               BRUCE S. GELBER
                                               Deputy Assistant Attorney General
                                               Environment and Natural Resources Division
                                               U.S. Department of Justice




                                                  3 
 
     Case 4:18-cv-03368 Document 36 Filed on 04/10/19 in TXSD Page 4 of 6
 


                                        s/ Nathaniel Douglas
                                        NATHANIEL DOUGLAS
                                        Pennsylvania Bar No. 18217
                                        Deputy Section Chief
                                        Environmental Enforcement Section
                                        Environment and Natural Resources Division
                                        United States Department of Justice
                                        P.O. Box 7611
                                        Washington, DC, 20004
                                        Ph: (202) 514-4628
                                        Fax: (202) 616-6584
                                        Nathaniel.Douglas@usdoj.gov 
                                        Attorney-in-charge for the United States 

                                        RYAN PATRICK
                                        United States Attorney
                                        Southern District of Texas

                                        DANIEL D. HU
                                        Assistant United States Attorney
                                        Chief, Civil Division
                                        SD Texas ID 7959
                                        Texas bar number 10131415
                                        1000 Louisiana, Suite 2300
                                        Houston, TX 77002
                                        Ph: (713) 567-9518
                                        Daniel.Hu@usdoj.gov

OF COUNSEL:

MORGAN ROG
Attorney-Advisor
United States Environmental Protection Agency
Office of Enforcement and Compliance Assurance
1200 Pennsylvania Avenue, NW
Washington, D.C. 20460


EFREN ORDÓÑEZ
Senior Assistant Regional Counsel
U.S. Environmental Protection Agency
Region VI
1445 Ross Ave., Suite 1200
Dallas, TX 75202

                                           4 
 
    Case 4:18-cv-03368 Document 36 Filed on 04/10/19 in TXSD Page 5 of 6
 



                                   FOR THE STATE OF TEXAS

                                   KEN PAXTON
                                   Attorney General of Texas

                                   JEFFREY C. MATEER
                                   First Assistant Attorney General

                                   BRANTLEY STARR
                                   Deputy First Assistant Attorney General

                                   DARREN C. MCCARTY
                                   Deputy Attorney General for Civil Litigation

                                   PRISCILLA M. HUBENAK
                                   Chief, Environmental Protection Division

                                   s/ Phillip Ledbetter
                                   PHILLIP LEDBETTER
                                   Assistant Attorney General
                                   Attorney-in-Charge
                                   State Bar No. 24041316
                                   S.D. Bar No. 1401529
                                   Phillip.Ledbetter@oag.texas.gov

                                   Office of the Attorney General of Texas
                                   Environmental Protection Division
                                   P.O. Box 12548, MC-066
                                   Austin, TX 78711-2548
                                   Telephone: 512-475-4152
                                   Facsimile: 512-320-0911

                                   ATTORNEYS FOR THE STATE OF TEXAS




                                      5 
 
     Case 4:18-cv-03368 Document 36 Filed on 04/10/19 in TXSD Page 6 of 6
 


                                CERTIFICATE OF SERVICE


       I hereby certify that on April 10, 2019, a copy of the foregoing Fifth Joint Report on the

Progress of Settlement Negotiations was filed electronically with the Clerk of Court using the

CM/ECF system. I also certify that I caused this filing to be served by e-mail and U.S. Mail on

the following counsel:

Tiffany S. Bingham
Senior Assistant City Attorney
900 Bagby, 4th Floor
Houston, Texas 77002
tiffany.bingham@houstontx.gov

Phillip M. Goodwin
Regulatory Compliance Director
Houston Public Works
611 Walker
Houston TX 77002
phillip.goodwin@houstontx.gov


                                              s/ Nathaniel Douglas
                                             NATHANIEL DOUGLAS
 

 




                                                6 
 
